United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT


      No. 99-3418


Sphere Drake Insurance PLC, a foreign   *
insurance company; Unionamerica         *
Insurance Company, Ltd., a foreign      *
insurance company; Copenhagen           *
Reinsurance Company, a foreign          *
insurance company; St. Paul             *
Reinsurance Company, a foreign          *
insurance Company; Terra Nova           *
Insurance Company, Ltd., a foreign      *
insurance company,                      *
                                        *
                    Appellants,         *   Appeals from the United States
                                        *   District Court for the
            v.                          *   District of Minnesota.
                                        *
Robert Trisko, doing business as        *
Trisko Designer Jewelry; Trisko         *
Jewelry Sculptures, Ltd.,               *
a Minnesota corporation,                *
                                        *
                    Appellees.          *



      No. 99-3468


Sphere Drake Insurance PLC, a foreign   *
insurance company; Unionamerica         *
Insurance Company, Ltd., a foreign      *
insurance company; Copenhagen           *
Reinsurance Company, a foreign           *
insurance company; St. Paul              *
Reinsurance Company, a foreign           *
insurance Company; Terra Nova            *
Insurance Company, Ltd., a foreign       *
insurance company,                       *
                                         *
                    Appellees,           *
                                         *
             v.                          *
                                         *
Robert Trisko, doing business as         *
Trisko Designer Jewelry; Trisko          *
Jewelry Sculptures, Ltd.,                *
a Minnesota corporation,                 *
                                         *
                    Appellants.          *

                                    ___________

                             Submitted: June 15, 2000

                                   Filed: September 13, 2000
                                    ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.

      Robert Trisko, doing business as Trisko Designer Jewelry and Trisko Jewelry
Sculptures, Ltd., sustained a loss of jewelry that was insured collectively by Sphere
Drake Insurance, PLC, UnionAmerica Insurance Company, Ltd., Copenhagen
Reinsurance Company, St. Paul Reinsurance Company, and Terra Nova Insurance
Company (the insurers). The insurers brought suit in the district court seeking a


                                         2
declaratory judgment that the loss was excluded from coverage. The jury found for
Trisko, and following post-trial motions, judgment was entered accordingly. The
insurers appeal, arguing that evidentiary errors mandate a new trial, and alternatively
that the evidence was insufficient to sustain the jury verdict. Trisko cross-appeals the
district court’s prejudgment interest calculation. For the reasons articulated below, we
affirm.

                                  BACKGROUND

       Trisko designs and sells unique pieces of jewelry. Trisko peddles these so-called
“wearable sculptures” at art and jewelry shows throughout the country. He transports
the jewelry from his home base in Waite Park, Minnesota, to various bazaars.

       On the weekend of November 29 though December 1, 1996, Trisko and some
of his employees were scheduled to attend shows in Florida. Because Trisko often
frequents shows in Florida, he maintains a van there that he uses to transport the
jewelry to shows. However, on this weekend, he had two shows to attend
simultaneously, one in Miami and the other in Boca Raton. He decided that he and a
fellow employee, Eric Liberacki, would work the Miami show, and other employees
would work the Boca Raton show. He allowed the other employees to use the van,
while he and Liberacki rented a car for the Miami show.

       As dusk approached on Sunday, December 1, Trisko and Liberacki began to
break down their display. They wrapped each piece of jewelry in its own plastic bag
to avoid scuffing or scratching the pieces, and placed all the jewels in two small
suitcases. The process of breaking down their display and preparing the jewelry for
travel took roughly an hour.

      After they finished breaking down the display, Trisko and Liberacki put the
jewels in the trunk of their rented Buick, and waited for the other employees to join

                                           3
them following completion of the Boca Raton show. Trisko and Liberacki first waited
outside the Buick, with their complete attention focused on the car. After about half
an hour, they moved inside the vehicle. While inside the car, they played the radio,
read the newspaper, and talked about hockey to pass the time. At no time while
standing outside the car or sitting inside it did Trisko or Liberacki see or hear anything
unusual.

       Eventually the Boca Raton contingent arrived, and the caravan went to the
airport to drop off the rental car. When Liberacki opened the Buick’s trunk to transfer
the jewelry to the van, he discovered both suitcases and all the jewelry they contained
were gone.

      Trisko had an insurance policy on his wares, often referred to as a “Jewelers
Block” policy. The policy insured the jewelry against loss or damage. It did not,
however, cover what it termed as any “unexplained loss” or “mysterious
disappearance” of the jewelry. Neither did it cover a loss that occurred while the
jewelry was within a vehicle, unless Trisko or his employees were also in the vehicle.

      The insurers sought a declaratory judgment that Trisko’s loss was excluded from
coverage as a mysterious disappearance. The insurers further argued that while the loss
may have been the result of a theft from the Buick, such loss was excluded because
Trisko could not prove the theft took place while he or Liberacki were in the car.

      A jury trial ensued, and the jury found in favor of Trisko in the amount of
$275,554.99. The insurers appeal, contending that various evidentiary errors mandate
a new trial. They alternatively argue that they are entitled to judgment as a matter of
law because Trisko failed to prove his loss was covered by the policy. Trisko cross-
appeals the district court’s calculation of prejudgment interest.




                                            4
                                    DISCUSSION

I. Evidentiary Rulings.

       The insurers' evidentiary objections center around the testimony of George
Michael Crowley, a detective with the Miami-Dade Police Department. At trial, Trisko
offered Crowley’s deposition testimony as that of an expert witness who would assist
the jury in understanding the jewelry’s disappearance. Through Crowley, the jury
heard evidence and viewed exhibits regarding crime in the Miami area. Crowley
further testified that two informants, identified only as Hernando and Freddy, told him
that two individuals had been paid $20,000 each to steal Trisko’s jewelry. Crowley
then expressed his opinion that Trisko’s loss did not constitute a mysterious
disappearance, but rather was likely a theft.

      The district court is afforded substantial deference in its evidentiary rulings, and
we review for an abuse of discretion. See Clark v. Heidrick, 150 F.3d 912, 914-15 (8th
Cir. 1998).

       We first consider whether the district court erred in permitting Crowley to opine
that the loss was not a mysterious disappearance. The insurers seem to argue that
Crowley was not qualified to offer such an opinion and that the basis for his opinion is
unreliable.

        Expert testimony should be admitted if the expert’s specialized knowledge will
assist the trier of fact in determining an issue in the case. See id. at 915. “[D]oubts
regarding whether an expert’s testimony will be useful should generally be resolved in
favor of admissibility.” Id. (internal quotation marks omitted). Attacks on the
foundation for an expert’s opinion, as well as the expert’s conclusions, go to the weight
rather than the admissibility of the expert’s testimony. See Arkwright Mut. Ins. Co. v.
Gwinner Oil, Inc., 125 F.3d 1176, 1182-83 (8th Cir. 1997).

                                            5
       There is no doubt that Crowley was qualified as an expert on theft in the Miami
area. He investigated thefts in the area for several years, and has specialized
knowledge of jewel thieves and their methods of operation. Further, his investigation
of Trisko’s theft afforded him distinct knowledge of this case outside of the jury’s
common experience. Although the insurers challenge the basis for his opinion, such a
critique should be engendered through thorough cross-examination, and not through the
wholesale exclusion of the expert’s testimony.

       The insurers next complain about the hearsay statements of Freddie and
Hernando, introduced through the testimony of Crowley. Had these hearsay statements
been introduced for their truth, they would be inadmissible. See Fed. R. Evid. 802.
However, as an expert, Crowley was entitled to rely on otherwise inadmissible hearsay
in forming the basis of his opinion, so long as the hearsay is of the type reasonably
relied upon by experts in his field. See Fed. R. Evid. 703; Brennan v. Reinhart
Institutional Foods, 211 F.3d 449, 450 (8th Cir. 2000). Crowley testified that he
regularly relied on the statements of informants as an investigating officer. He likewise
was permitted to do so in forming the basis of his expert opinion.

      An expert may “testify about facts and data outside of the record for the limited
purpose of exposing the factual basis of the expert’s opinion.” Brennan, 211 F.3d at
451. The district court specifically instructed the jury “to give no weight to the
statements of Hernando or Freddie in the consideration of the issues in this case. You
are to consider that testimony only in developing what Detective Crowley did in the
course of his investigation.” (Tr. Vol. III at 596.) Because the hearsay statements
were not admitted for their truth, but rather only to inform the jury of the factual basis
of Crowley’s expert opinion, they were properly admitted by the district court.

      Lastly, we analyze whether evidence of similar crime in the Miami area was
admissible. To be admissible, evidence must be relevant to some issue in the case. See
Fed. R. Evid. 401, 402. At trial, the insurers argued that the loss of the jewelry was

                                            6
excluded from coverage as a “mysterious disappearance” or “unexplained loss.” In
order to prove his case, Trisko was required to present some plausible explanation for
the jewelry’s disappearance. Accordingly, Trisko was permitted to show that, despite
noticing nothing unusual while in the car, and despite not catching any thieves red-
handed, a theft nevertheless may have occurred. The evidence complained of did just
that: it provided the jury with information about jewel thieves at work in the Miami area
around the same time period, whose stealthy methods made them difficult to detect.
Cf. Clark, 150 F.3d at 915 (allowing defense expert to testify as to other possible
causes of plaintiff’s harm so that jury was not left to think that only way harm could
have occurred was as plaintiff suggested). Additionally, the fact of other similar crimes
in the area was independently admissible for the limited purpose of explaining the basis
of Crowley’s expert opinion with regard to Trisko’s jewelry. See Brennan, 211 F.3d
at 451.

II.   Sufficiency of the Evidence.

       The insurers contend that they are entitled to judgment as a matter of law
because Trisko failed to prove that the loss was not excluded from coverage. We
review de novo the district court’s denial of a motion for judgment as a matter of law,
evaluating the evidence in the light most favorable to the nonmoving party, and
affording the nonmoving party the benefit of all reasonable inferences. See Gray v.
Bicknell, 86 F.3d 1472, 1478 (8th Cir. 1996). “This demanding standard reflects our
concern that, if misused, judgment as a matter of law can invade the jury’s rightful
province.” Gardner v. Buerger, 82 F.3d 248, 251 (8th Cir. 1996); see Lavender v.
Kurn, 327 U.S. 645, 652-53 (1946).1


      1
       We recognize that “[t]here is some uncertainty about whether federal courts
should apply state law standards or federal law standards to motions for a judgment
notwithstanding the verdict in diversity cases.” Keenan v. Computer Assocs. Int'l, Inc.,
13 F.3d 1266, 1269 n.3 (8th Cir. 1994) (comparing conflicting decisions of Third and

                                           7
       Employing the above standard, the evidence here showed the following: Trisko
and Liberacki, after participating in an art show, began to close down their booth on
Sunday evening. They placed the jewelry in two suitcases, which they then locked in
the trunk of their rented Buick. They attentively watched the Buick while standing
outside of it, and saw nothing unusual. After a while, they entered the passenger
compartment of the car, and at least one of them stayed in the car until the Boca Raton
contingent arrived, and again noticed nothing unusual. However, they were not paying
as much attention to their environment as they had been while outside the car. Upon
returning the rental car, they discovered the suitcases and the jewelry were gone,
although the car showed no sign of structural trauma.

       Trisko further presented evidence that jewel theft was prevalent in Miami, and
that sophisticated thieves could steal the suitcases from the Buick’s trunk without being
noticed and without damage to the Buick’s trunk. Trisko’s expert opined that this is
just what happened. Moreover, a number of pieces that Trisko reported as stolen from
the Miami show turned up several months later in a Miami jewelry store.

       Because Trisko did not present direct evidence of precisely what happened to
the jewelry or precisely when it disappeared, the insurers contend that any verdict in
Trisko’s favor must have been based purely on speculation and conjecture. Long ago,
the Supreme Court recognized the fallacy of the argument now espoused by the
insurers:




Seventh Circuits). However, we need not consider this issue in depth, for the federal
and Minnesota standards appear nearly identical. Compare Gray, 86 F.3d at 1478
(advising courts to “deny the motion if the evidence would allow reasonable jurors to
differ as to the conclusions that could be drawn”) with Pouliot v. Fitzsimmons, 582
N.W.2d 221, 224 (Minn. 1998) (“an appellate court must not set the verdict aside if it
can be sustained on any reasonable theory of the evidence”).

                                           8
       Whenever facts are in dispute or the evidence is such that fair-minded
       men may draw different inferences, a measure of speculation and
       conjecture is required on the part of those whose duty it is to settle the
       dispute by choosing what seems to them to be the most reasonable
       inference.

Lavender, 327 U.S. at 653.

       The jury was expected to draw inferences from the evidence and use reason to
determine what happened. A reasonable inference from Trisko’s evidence is that he
is the victim of an unsolved theft that occurred while he was within the vehicle. The
jury so found. Although the insurers dislike the result, they “cannot win a motion for
judgment [as a matter of law] by labelling as ‘speculation’ those reasonable inferences
[they] would rather the jury not draw.” Gardner, 82 F.3d at 252. The jury’s verdict
is consistent with the evidence, and will not be disturbed.

III.   Interest Calculation.

       Trisko argues that the district court erred in calculating prejudgment interest on
his award. We disagree. First, it is clear that Minnesota’s general statute regarding
interest on verdicts governs his award. See Minn. Stat. § 549.09 (2000). Using this
statute, the district court correctly calculated the rate of interest for Trisko’s claim to
be five per cent. See Minn. Stat. § 549.09, subd. 1(c) (2000).

      Trisko contends that he is entitled to compound interest on his award.
Compound interest is “[i]nterest paid on both the principal and the previously
accumulated interest.” Black’s Law Dictionary 817 (7th ed. 1999). Simple interest,
in contrast, is “[i]nterest paid on the principal only and not on accumulated interest.”
Id. The governing statute provides that prejudgment interest “shall be computed as
simple interest per annum.” § 549.09, subd. 1(c). Accordingly, the district court



                                            9
correctly determined that Trisko was not entitled to have the interest on his award
compounded annually.



                                  CONCLUSION

      For the above-stated reasons, we affirm the district court in all respects.

      A true copy.

            Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          10